 
 
I 
112th CONGRESS 1st Session 
H. R. 247 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2011 
Mr. Ryan of Ohio (for himself and Ms. Sutton) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To provide for the retention of the name of Mount McKinley. 
 
 
1.Retention of name of Mount McKinleyNotwithstanding any other authority of law, the mountain located 63 degrees 04 minutes 12 seconds north, by 151 degrees 00 minutes 18 seconds west shall continue to be named and referred to for all purposes as Mount McKinley.  
 
